Citation Nr: 1645496	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-36 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left elbow disability, to include epicondylitis.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran served on  active duty with the United States Navy from April 1977 to March 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2016 Order of the United States Court of Appeals for Veterans Claims (Veterans Court).  The appeal originated from a March 2010 rating decision of the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs.

In January 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by a Veterans Law Judge who is no longer employed by the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.  In August 2016, the Veteran was afforded the opportunity to attend another Board hearing to be conducted by the Veterans Law Judge who would decide the appeal.  The Veteran declined another Board hearing.  

In a decision dated in December 2014, the Board denied the issue of entitlement to service connection for a left elbow disorder and remanded to the RO the claim of entitlement to service connection for hearing loss.  The Veteran appealed the Board's denial of service connection for a left elbow disorder to the Veterans Court.  In a memorandum decision dated in April 2016, the Veterans Court vacated the Board's December 2014 decision to deny service connection for a left elbow disorder and remanded that issue back to the Board for additional development.  Both claims have now returned to the Board for adjudication.

The issue of entitlement to service connection for a left elbow disorder is addressed in the REMAND below and is therein REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  A bilateral hearing loss disability was noted at examination, acceptance, and enrollment for service.  

2.  The pre-existing hearing loss disability was not permanently worsened beyond natural progress by service.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§  1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining a medical opinion addressing whether the Veteran's bilateral hearing loss was aggravated by service.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Service Connection

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

In a case where the degree of hearing loss noted on a veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, the Veterans Court held that that veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111.  Further, the Veterans Court held that the demonstrated hearing loss was not a "defect"; and that the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

In this case, the Veteran's service treatment records reveal that he had a high-frequency hearing loss disability upon examination, acceptance, and enrollment into service in April 1976 (one year prior to the start of active duty).  At that time, the following audiometric findings were recorded:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
-
45
LEFT
20
15
15
-
45

If a preexisting disorder is noted upon entry into service, the claimant cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C. § 1153 applies and the burden falls on the claimant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994); Wagner at 1096. 

As the Veteran had a bilateral hearing loss disability at service entry, the presumption of soundness does not attach.  The burden therefore shifts to the Veteran to establish that his pre-existing disability was aggravated by service; he is aided in this by a presumption of aggravation.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b).  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  An increase in disability need only be shown to be at least as likely as not, while the presumption of aggravation can only be rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board initially notes that service treatment records amply document the Veteran's in-service noise exposure in the engine rooms of ships.  He was tested often, and reported to wear double hearing protection in the noisy environs.  Service treatment records also reveal inconsistent evidence with respect to the ears and hearing.  The Veteran sought treatment on several occasions for ear complaints.  He was also found to have various disorders to include Eustachian tube dysfunction, otitis, and moderate to severe hearing loss.  However other findings with respect to the ears and hearing were essentially normal.  

On August 8, 1977, August 15, 1977, and August 18, 1977, the Veteran was treated for ear complaints.  The Veteran noted that he has had ear problems all life long and had an ear operation as a child.  He was also noted to have moderate to severe hearing loss in all frequencies in both ears.  The Veteran was seen again on September 13, 1977, at which time he had clear external canals, and his tympanic membranes moved well with increased pressure.  

The Veteran was referred to the Ear Nose and Throat (ENT) clinic on November 23, 1977, for dysfunction of the Eustachian tube and bilateral high frequency hearing loss.  Upon examination in the ENT clinic, it was determined that he did not have serous otitis, Eustachian tube dysfunction, or other ear problems.  

A December 29, 1977, ENT clinic note reveals complaint of problems with pressure and pain in the ears accompanied by tinnitus when present.  The report notes that the Veteran complained when it is too noisy and when it is too quiet.  He also complained of pain in the ears when wind blows on them.  Examination was "entirely unremarkable" with normal tympanic membranes.  The impression was normal examination and history suggestive of minor Eustachian tube problem.  

A February 2, 1978, Psychiatry Consult notes the development of psychosomatic symptoms, including ear problems.  The examiner noted that multiple ENT exams revealed no ENT pathology.  However, the examiner concluded that the inability to uncover body disease does not mean that there must be a diseased mind, and making a psychiatric diagnosis does not rule out physical disease.  The examiner's opinion was that the Veteran's 3 ENT evaluations were adequate and no further ENT work-ups were indicated.  The examiner also found no need for medical board psychiatric hospitalizations, psychiatric medications, or psychotherapy.

Service treatment records reveal several audiograms with pure tone thresholds above those recorded at entry.  The results in April 1978 are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
50
LEFT
15
10
10
20
55

Results in January 1980 are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
20
40
65
LEFT
55
45
30
45
70

Results in January 1981 are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
55
LEFT
15
10
15
30
45

At service separation in February 1981, the following readings were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
40
55
LEFT
20
15
15
30
-

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

While the Veteran is certainly competent to describe loud sounds to which he was exposed during service, as noted above, a finding of noise exposure is not determinative in this case.  Rather, it is the comparison of the Veteran's hearing acuity at service separation to his hearing acuity at service entrance that is determinative.  The Board finds that determining the significance of the differences in audiometric readings at service entry and separation is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of hearing loss and the inherently medical questions of how audiometric readings are to be interpreted, as well as what is the natural progress of hearing loss.  These are not matters which are capable of lay observation.  The Veteran can describe gross impressions of his hearing acuity, but cannot address the specific data required to establish actual worsening.  Accordingly, the Veteran's lay statements are not competent evidence regarding the questions of whether there was a permanent worsening of hearing loss during service or whether any worsening which may be present is beyond the natural progress of the disease.  

An opinion was obtained from a VA otolaryngologist in February 2010, based on the results of a November 2009 audiology examination which revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
50
85
LEFT
20
35
35
50
75

The February 2010 examiner noted that current otologic examination revealed both external auditory canals and tympanic membranes to be normal in appearance.  Examination of bilateral tympanic membranes revealed tympanic membranes that appeared pristine.  Both tympanic membranes were translucent and no abnormality was present.  The most appropriate diagnoses were right mixed hearing loss, left sensorineural hearing loss, tinnitus, and suspected otosclerosis.  

The February 2010 examiner opined that it is less likely than not that the Veteran's current hearing loss and/or tinnitus might be related to military noise exposure, or otherwise to service.  The examiner strongly suspected that the Veteran's service was merely coincidental in the development of his hearing loss and tinnitus and that his current audiometric thresholds would likely be the same regardless of whether or not the Veteran served in the military.  

The February 2010 examiner noted that, while on active duty, the Veteran indicated that most of his military noise exposure was incurred while working in the engine room aboard ship.  There was also notation of childhood Eustachian tube surgery.  After service, the Veteran indicated that he had worked for Lockheed-Martin in the machine shop for over 25 years.  The examiner noted a significant high-frequency hearing loss that appeared to pre-exist military service and that the hearing levels seemed to be up and down while he was on active duty.  However, according to the examiner's analysis, the audiometric testing done at separation from service was "very similar" to that done prior to military service.  

The February 2010 examiner found no definitive evidence that hearing thresholds worsened significantly while on active duty, but found that, if they did, this would have been a natural progression.  The likely etiology of the right-sided mixed hearing loss was thought to be otosclerosis, which was described as an inherited process.  The examiner could find little if any evidence that this condition pre-existed military service, or was aggravated or worsened while on active duty.  The examiner suspected that cochlear otosclerosis was likely present involving both ears.  In fact, the examiner strongly suspected that noise exposure was not responsible for the current hearing loss and tinnitus.  As the examiner did not apply the proper standards of proof, these opinions have little probative value.

The Veteran was afforded another VA examination in June 2014.  The examiner diagnosed mixed hearing loss bilaterally base on pure tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
35
65
90
LEFT
30
45
45
70
90

The June 2014 examiner noted that hearing loss existed prior to service and that the difference in hearing loss recorded at service entry and service separation was not significant; he specified that a 10 decibel shift at a single frequency between entry and release was not important.  The examiner could not provide an opinion regarding the conductive hearing loss component.  

Another VA opinion was obtained in January 2015.  The examiner found that a significant bilateral high frequency sensorineural hearing loss pre-existed military service, clearly documented one year prior to military enlistment.  The examiner noted a history of ear problems bilaterally as a child.  While the examiner noted Eustachian tube problems in service, he also noted normal tympanometry at the time of military separation.  The examiner assessed a history of hearing loss with conductive component, including while in service.  

The January 2015 examiner found "absolutely no evidence of aggravation or permanent worsening of the condition(s) during the veteran's four-year active duty service."  The examiner specifically opined that it is less likely than not that the Veteran's bilateral hearing loss shown on the service enlistment examination was permanently aggravated (worsened) during service.  He stressed the lack of significance of the small threshold shift seen between entry into and separation from service.

He also opined that any increase that might have been seen at any time while on active duty would have been clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  According to the examiner, the possible recurrent Eustachian tube dysfunction and hearing loss in this specific instance simply did not aggravate beyond what would be expected from the natural progress of the disease.  

After a review of all of the evidence, the Board finds that the presumption of aggravation is rebutted, and a preponderance of the evidence is against any aggravation of pre-existing hearing loss beyond the natural progress of the disease by the Veteran's service.  While hearing acuity appears to have waxed and waned over service, doctors have repeatedly found that no permanent change took place, based on the objective findings at entry and separation.  As no worsening is shown, aggravation is not presumed, and neither can the same evidence prove such.

There is no medical opinion that purports to relate aggravation of hearing loss to service.  The Board acknowledges statements in medical reports, such as an April 2011 ENT consultation, which reiterate the Veteran's assertions that he was exposed to noise in service and has had hearing problems since service.  However, these restatements of the Veteran's assertion are not persuasive evidence.  They are not presented as medical opinions.  Moreover, they do not address the pre-existence of bilateral hearing loss at service entrance, and they do not directly address the likelihood or extent of aggravation of hearing loss during service.  

The Veteran's wife has provided a statement in support of the Veteran's assertions.  She has stated that she has known the Veteran since service and prior to service and that she has observed a worsening of his hearing since service.  The assertion of the Veteran's wife contains some competent evidence.  She is certainly competent to describe her observations of the Veteran's behavior, such as asking people to repeat statements, having to turn up the volume on radio and television, and being asked to speak louder on the telephone.  However, this is not competent evidence of actual worsening of a hearing loss disability, as such worsening requires not only interpretation of audiometric data recorded by an audiologist, but also requires medical analysis to distinguish symptoms suggestive of decreased hearing acuity from other factors which may affect hearing.  Thus, her statements are not competent evidence of actual aggravation of a hearing loss disability by service, nor are they competent evidence with regard to the natural progress of the Veteran's pre-service hearing loss disability.  

In sum, the Board finds that the Veteran had a pre-existing bilateral hearing loss disability at service entrance and that such disability was not permanently worsened beyond natural progress by service.  Accordingly, the Board concludes that service connection for a hearing loss disability (bilateral or unilateral) is not warranted.  See Wagner at 1096.  The Board also concludes that service aggravation of a hearing loss disability is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine as appropriate.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for, and service aggravation of, a hearing loss disorder, is denied.


REMAND

The Veterans Court has vacated and remanded the Board's decision to deny service connection for a left elbow disorder citing the Board's restrictive analysis of the service treatment records which acknowledged only a March 1979 elbow injury, but which did not acknowledge or discuss a September 1977 left arm injury.  The Veterans Court noted that the service treatment records revealed that, in September 1977, the Veteran was treated for a report of having hit his left arm 15 minutes prior to arriving at the clinic and complained of pain down his left arm and tingling through his fingers.  The September 1977 examiner's impression was a "bruise," and the examiner prescribed Tylenol, hot soaks, and elevation, and instructed the Veteran to return if pain persisted.  

As each of the medical opinions relied upon by the Board in denying the claim (November 2009, March 2012, August 2012, June 2014, and July 2014) was explicitly based on the 1979 injury, and as none addressed or acknowledged the 1977 injury, the Board finds that an addendum opinion is necessary to resolve the claim.  

Accordingly, this issue is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain a supplemental opinion from the examiner who provided the July 7, 2014, opinion.  If that individual is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's left elbow epicondylitis is causally or etiologically related to the Veteran's active service, to include the incident in September 1977 when he incurred a bruise of the left arm.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


